Citation Nr: 0103276	
Decision Date: 02/02/01    Archive Date: 02/14/01

DOCKET NO.  99-18 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel







INTRODUCTION


The veteran had verified military service from July 1965 to 
July 1969 and from June 1974 to June 1977.  The veteran was 
awarded the Combat Action Ribbon for service in Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, that denied reopening the claims for 
service connection for hearing loss and residuals of a right 
eye injury with impaired vision.  The veteran filed a timely 
notice of disagreement in April 1999 in which he limited his 
appeal to the claim of service connection for hearing loss.  
In August 1999, the veteran filed a VA Form 9 advancing his 
claim for service connection for hearing loss.  In October 
1999, the veteran again filed a statement entitled "notice 
of disagreement" to the December 30, 1998 rating decision 
limited to hearing loss.  

In May 1999, the RO awarded service connection for 
posttraumatic stress disorder (PTSD) and assigned a 30 
percent evaluation effective December 8, 1998.  The record 
does not contain a notice of disagreement as to this rating 
or the effective date assigned, and thus, such matters are 
not in appellate status.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997); see also Fenderson v. West, 12 Vet. 
App. 119 (1999).  In January 2000, the RO received a 
statement from the veteran to the effect that he had a claim 
pending for an increased rating.  The Board construes this 
statement as a new claim for an increase.  See Jarvis v. 
West, 12 Vet. App. 559 (1999); see also Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  By rating decision dated 
in August 2000, the RO denied an increased rating for PTSD.  
The Board observes that the veteran has not filed a notice of 
disagreement to that adverse rating decision.  See In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (Absent a 
notice of disagreement, a statement of the case, and a 
substantive appeal, the Board has no authority to proceed to 
a decision.)  Accordingly, this issue is not before the Board 
for appellate consideration.  


FINDINGS OF FACT

1. In March 1990, the RO denied service connection for 
bilateral hearing loss on the basis that bilateral hearing 
loss was not clinically demonstrated in service or evident 
to a compensable degree within one year of separation from 
active duty.  The veteran did not file a notice of 
disagreement to that adverse decision.  

2. The evidence associated with the record subsequent to the 
March 1990 RO decision is neither cumulative nor 
redundant, and it bears directly and substantially upon 
the specific matter now under consideration, which is, 
whether there is evidence showing that bilateral hearing 
loss was incurred in or aggravated by service, and, when 
considered alone or together with all of the evidence, 
both old and new, it has a significant effect upon the 
facts previously considered.

3. Bilateral hearing loss was not manifest during service and 
is not related to any incident of service.  


CONCLUSIONS OF LAW

1. Evidence received since the RO's final March 1990 decision 
that denied service connection for bilateral hearing loss 
is new and material; the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a), 
20.302(a), 20.1103(a) (2000).  

2. Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.303 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Case law provides that prior RO determinations concerning new 
and material evidence are not binding upon the Board and 
directs the Board to address the question of whether new and 
material evidence has been presented, as warranted.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Green v. 
Brown, 4 Vet. App. 382 (1993).  

Because the RO previously denied the veteran's claims for 
service connection for bilateral hearing loss in March 1990 
and the veteran did not initiate an appeal of the decision by 
filing a notice of disagreement, see 38 U.S.C.A. § 7105(a)-
(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of finality as 
enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, the 
veteran's claims for service connection may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

New evidence will be presumed credible for purposes of 
determining whether new and material evidence has been 
presented to reopen the previously denied claim.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998), and continues to be binding 
precedent).  New and material evidence means evidence not 
previously submitted to the agency decision makers, which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. §  3.156(a); see also Fossie v. West, 12 Vet. 
App. 1 (1998).  "New" evidence will be presumed credible 
for purposes of determining whether new and material evidence 
has been presented to reopen the previously denied claim.  
See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).  

The Board notes that in Evans v. West, 12 Vet. App. 22 
(1998), the Court stated that as a result of Hodge, the 
determination of whether new evidence was sufficiently 
material is a "fact-specific determination."  Id. at 28.  
Moreover, the Court has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim, but need only tend to provide each 
element that was a specified basis for the last disallowance.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
Accordingly, the focus of the Board's inquiry in this regard 
is upon whether the record now reflects competent medical 
evidence establishing that a bilateral hearing loss was 
incurred in or aggravated by military service.  


(i)  Finality

Evidence before the RO in March 1990 is summarized as 
follows: 

Service department records indicate that the veteran's 
military occupational specialty during his first period of 
service from 1965 to 1969 was office machine repairman and 
that he saw combat action.  The audiometer evaluation 
completed on enlistment in April 1965 reflects pure tone 
thresholds, in decibels, as follows:

April 
1965


HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
0 (10)
-10 (-5)
LEFT
-10 (5)
-5 (5)
-10 (0)
0 (10)
0 (5)
*[Prior to July 1966, the VA reported audiometric test 
results under American Standard Associates (ASA) values.  In 
July 1966, the VA adopted the International Standards 
Organization (ISO) standard -- the standard applied in 38 
C.F.R. § 3.385.  The scores in parentheses represent the 
conversion from the ASA to the ISO values.]

The hearing examination completed on separation from service 
in July 1969 reflects that the veteran's hearing was 15/15 
whispered voice and spoken voice.  The audiometer graph bears 
no entries in the 500 - 4000 Hertz.  The ears were clinically 
evaluated as normal.  

The veteran's military occupational specialty for the second 
period of service from 1974 to 1977 was artillery repairman.  
The enlistment audiometry examination in June 1974 reflects 
pure tone thresholds, in decibels, as follows:

June 1974


HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
5
5
5
5
5

The report of physical examination completed for separation 
from service in February 1977 is silent as regards hearing 
loss and reflects that the ears were evaluated as normal.  
The February 1977 audiometer evaluation completed for 
separation from service reflects pure tone thresholds, in 
decibels, as follows:

Feb. 1977


HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
10
*
15
LEFT
15
10
5
*
15

In June 1977, the veteran affixed his signature to a 
statement of medical condition which reflects that he 
underwent a separation medical examination more than 3 
working days prior to his departure from his place of 
separation and that to the best of his knowledge, since his 
last separation examination, there had been no change in his 
medical condition.  

In April 1989, the veteran contended that his hearing loss 
began in 1977.  The first post service evidence of record is 
an audiology report dated in April 1989 from Butte Hearing 
Services.  The hearing threshold levels in decibels in the 
right ear were 20, 20, 10 and 10, at 500, 1000, 2,000 and 
4,000 Hertz, respectively.  At corresponding frequencies in 
the left ear, the hearing threshold levels in decibels were 
20, 20, 10 and 20.  

Based on the above evidence, the RO, by rating action dated 
March 1990, denied service connection finding that the 
veteran manifested normal hearing acuity by VA standards 
throughout both periods of active duty and that pure tone 
thresholds on private audiometric examination in April 1989 
were within normal limits by VA standards.  

To reopen the claim, the veteran must demonstrate that 
hearing loss was incurred in service.  See Fulkerson v. West, 
12 Vet. App. 268 (1999).  In that regard, VA must review all 
the evidence submitted since the last final disallowance, in 
this case, the March 1990 decision, in order to determine 
whether the claim may be reopened.  See Hickson v. West, 12 
Vet. App. 247, 251 (1999).  

Pertinent evidence associated with the claims folder 
subsequent to the March 1990 rating decision includes VA 
outpatient records and lay statements from the veteran.  

The report of the August 1998 general medical examination 
reflects that the veteran stated that he noticed his hearing 
was decreased in 1989, the onset of which was gradual.  He 
indicated that he did not recall any event or exposure to 
loud noises that would be related to the decreased hearing.  
The veteran was able to hear whispered voices bilaterally.  
The ear canals were clear.  The tympanic membranes were 
within normal limits.  The August 1998 VA audiology 
examination reflects pure tone thresholds, in decibels, as 
follows:

August. 
1998


HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
35
35
LEFT
10
15
20
35
35

The pure tone average for four frequencies was 29 in the 
right ear and 26 in the left ear.  Speech audiometry revealed 
a speech recognition ability of 100 percent in the right and 
left ears.  The audiologist reported that the veteran 
reported noise exposure and denied tinnitus.  The report 
reflects mild, high frequency sensorineural hearing loss 
(above 2000 Hertz) in both ears.  There was negative tone 
decay at 1000 hertz in both ears.  The audiologist noted that 
the veteran demonstrated good understanding for speech at 
normal conversational levels in both ears.  The examiner 
added that the veteran's hearing loss and reported 
communication difficulties warranted the use of binaural 
amplification, but he was not eligible for VA hearing aid 
services.  The audiologist noted that the veteran believed 
his hearing loss began during his period of active duty 
military service.  The examiner provided no opinion.  

The Board has reviewed the evidence submitted since the March 
1990 RO decision and acknowledges that the August 1998 VA 
examination is new and material evidence.  The Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim, but need only 
tend to provide each element that was a specified basis for 
the last disallowance.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).  This evidence was not previously submitted 
to agency decision makers and bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156.  
Therefore, the veteran is entitled to have his claim 
readjudicated on the basis of all the evidence of record.  
See Butler v. Brown, 9 Vet. App. 167, 171 (1996).  


(ii) Service Connection

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) has eliminated the concept of a 
well-grounded claim, enhanced VA's duty to assist a veteran 
in developing the facts pertinent to his claim and expanded 
VA's duty to notify the veteran and his representative, if 
any, concerning the aspects of claim development.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000); Veterans 
Benefits and Health Care Improvement Act of 2000, Pub. L. No. 
106-419, § 104 (2000).  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

This new legislation also provides that VA is not required to 
provide assistance to a claimant if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A).  In that regard, the Board 
determines that no further assistance to the veteran is 
required as regards the claim for service connection for 
bilateral hearing loss and that the veteran will not be 
prejudiced if the Board decides the same claim on a different 
basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In essence, the veteran asserts that he incurred a bilateral 
hearing loss on active duty.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. West, 11 
Vet. App. 169, 171 (1998).  The evidentiary considerations 
may be satisfied by (a) evidence that the condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b) 
(2000); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2000).  

Hearing status will be considered a disability when the 
thresholds for any of the frequencies at 500, 1,000, 2,000, 
3,000 and 4,000 Hertz is 40 decibels or greater; the 
thresholds at three of these frequencies are 26 or greater; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See 38 C.F.R. § 3.385 (2000).  If 
there is a current hearing loss disability for VA purposes, 
(i.e., satisfying the criteria of 38 C.F.R. § 3.385), then 
evidence must be submitted that establishes a causal 
connection between service and the current disability.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (noting that 
the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).  Hence, even though a veteran may not have had hearing 
loss at the time of separation from service, he or she may 
still establish service connection by meeting the above the 
requirements.  See 38 C.F.R. § 3.385.  Therefore, the 
determinative issue is whether the veteran has a present 
hearing loss disability within the meaning of 38 C.F.R. § 
3.385.  See 38 C.F.R. § 3.303 (2000).  

The Board does not dispute the veteran's contentions as to 
noise exposure in service.  See Falzone v. Brown, 8 Vet. App. 
398, 405 (1995).  However, it is well to observe that the 
service medical records for the first period of service 
demonstrate no hearing loss within VA standards and there is 
no evidence of ear pathology.  Specifically, the audiometry 
on separation from service reflected hearing at 15/15 on 
whispered and spoken voice.  The Board does observe that 
there was a shift in the hearing thresholds during the 
veteran's second period of service indicating some degree of 
hearing loss in the right ear.  Even so, that shift was not 
demonstrative of a hearing loss "disability" within VA 
standards.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Board stresses that while the report of the August 1998 
VA audiology examination reflects a mild, high frequency 
sensorineural hearing loss above 2000 Hertz in both ears, it 
does not reflect a hearing loss "disability" within 
applicable VA standards.  See Hensley v. Brown, 5 Vet. App. 
at 159 (Section 3.385 "operates to establish when a measured 
hearing loss is not a 'disability . . .'") (emphasis in 
original).  Thus, the medical evidence of record is 
insufficient to establish the existence of a current hearing 
loss disability within applicable VA standards.  Id.  Since 
the evidence of record, both old and new, fails to reflect 
the requisite hearing status to find a hearing loss 
disability, the veteran has not presented evidence of a 
presently existing disability for which service connection 
may be granted.  See Degmetich v. Brown, 104 F.3d 1328, 1330-
31 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (Absent "proof of a present disability[,] there 
can be no valid claim").  As the preponderance of the 
evidence is against the claim for service connection for 
hearing loss, the Board determines that the benefit of the 
doubt provision is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral hearing loss.  

Service connection for bilateral hearing loss is denied.  



		
	James R. Siegel 
	Acting Member, Board of Veterans' Appeals


 



